ON REHEARING.                          May 23, 1917.
This case was reversed and dismissed on account of an insufficient indictment. The State, without asking a review of that question, suggests that in view of another trial some of the other questions raised in the record be passed on.
Bill of exceptions No. 3 complains of the introduction in evidence of the anonymous letter received by the same person as that described in the indictment, insisting that the introduction of the letter was violative of the rule inhibiting the proof of other offenses. We think under the facts as disclosed by the record there was no error in admitting this letter. It was referred to in the letter on which the prosecution was founded; at least that letter contained language which might be so interpreted; and in the conversation testified to by the injured party she claims that appellant referred to the letter in question. We think under all the circumstances the letter which was objected to was admissible under the rule of res gestae, and further, in view of the other facts was admissible as one of the circumstances identifying, or tending to identify, appellant as the writer of the letter upon which the prosecution was founded.
Complaint is made to bill of exceptions No. 4 of testimony to the effect that the letter of August 15th and that upon which the prosecution is founded were written upon the same typewriter as a letter admittedly coming from appellant. The witnesses were sufficiently qualified to give opinions, and under the rules of comparison of handwriting we think there was no error in refusing to sustain appellant's objections to this testimony.
The motion for rehearing is overruled.
Overruled. *Page 278